Citation Nr: 1032345	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1960 to June 1963.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

Procedural history

In a December 2005 rating decision, the RO denied the Veteran's 
service-connection claim for bilateral hearing loss.  The Veteran 
did not appeal.

Subsequently, in February 2009, the Veteran filed a request to 
reopen his previously-denied service connection claim.  The RO 
denied this request in the above-referenced April 2009 rating 
decision.  The Veteran disagreed, and perfected an appeal as to 
this issue.

In June 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

Subsequent to the hearing, the Veteran sent additional medical 
evidence directly to the Board, accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009). 


FINDINGS OF FACT

1.  In December 2005, the RO denied the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's December 2005 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability.

3.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss disability and his 
military service.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002);     38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the December 2005 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  Therefore, the claim is reopened.  38 U.S.C.A.    § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in March 2009.  To the extent that the 
Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in June 2009.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

Concerning new and material evidence claims, the Board adds that 
the Veteran was adequately advised of the bases for the previous 
denial of his hearing loss claim to determine what evidence would 
be new and material to reopen the claim as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See the above-referenced March 
2009 VCAA letter to the Veteran.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, and his and his spouse's lay statements have 
been obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include any other medical 
records, that could be obtained to substantiate the Veteran's 
service-connection claim.  The Board is also unaware of any such 
outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss claim.  The Veteran was provided with a VA 
audiological examination in June 2009.  The examination report 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate audiological examination, and rendered appropriate 
diagnoses consistent with the other evidence of record.  The 
examination report included audiological testing of the Veteran, 
to include puretone threshold readings as well as speech 
recognition scores.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or opinions 
with respect to the issues on appeal have been met.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and he testified before the undersigned in June 2010.

Accordingly, the Board will address the claim on appeal.

Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's hearing loss 
disability claim was previously denied in a December 2005 
decision by the RO.  The Veteran did not appeal this decision, 
and it became final.  38 U.S.C.A. § 7105 (West 2002);           
38 C.F.R. §§ 3.104, 20.1103 (2009).

In essence, the Board denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran's diagnosed hearing loss disability was related to his 
military service.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally submitted 
[i.e. after December 2005] evidence bears directly and 
substantially upon these matter.

The Board finds that lay statements from the Veteran's spouse 
submitted after the December 2005 rating decision, constitute new 
and material evidence as to the issue on appeal.  Indeed the 
Veteran's spouse has testified that she noticed the onset of the 
Veteran's hearing loss shortly after the Veteran separated from 
service in 1963.  See the March 16, 2009 statement of K.K.; see 
also the June 2010 hearing transcript, pages 6 and 7.  As noted 
above, for the sole purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
Veteran's statements and the medical opinions, although not their 
weight, is presumed for the narrow purpose of determining whether 
sufficient evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disability. 

Claim for service connection on the merits

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an opportunity 
to address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In the present case, the Veteran's hearing loss claim has not 
been adjudicated on its merits without regard to the submission 
of new and material evidence.  However, as detailed in the VCAA 
discussion above, the Veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection.  The Veteran has set forth his contentions as to why 
he believes that service connection should be granted for hearing 
loss on numerous occasions, to include at the June 2010 hearing.  
Further, all relevant records have been associated with the 
claims folder, and the Veteran was afforded an adequate VA 
audiological examination in June 2009.  The Board therefore finds 
that the Veteran will not be prejudiced by its consideration of 
this issue on its merits.  Return of this case to the RO for 
additional consideration is not required.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).
Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the Veteran contends that his current hearing loss 
disability resulted from in-service noise exposure from weapons 
firing and live fire from heavy artillery during his active duty 
military service.  See the Veteran's March 16, 2009 letter to the 
RO. 

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a bilateral 
hearing loss disability as defined by VA, which was shown via 
audiometric test results recorded at the June 2009 VA 
examination.  See the June 2009 VA examiner's report, page 2.  
Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include any complaints of, treatment for, or diagnoses of 
hearing loss disability.  Indeed, the Veteran's April 1963 
separation examination report indicates that the Veteran had a 
"normal" clinical evaluation of the ears upon separation.  The 
Board observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.  As the Veteran's separation evaluation was 
conducted prior to October 1967, the Board has converted the ASA 
units to ISO units in the chart below. 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
5
LEFT
20
15
10
X
5
As will be discussed in greater detail below, the June 2009 VA 
examiner reviewed the Veteran's service treatment records, which 
included these audiometric scores, and came to the conclusion 
that the Veteran had normal hearing in service.  Thus, in-service 
disease is not demonstrated.  The Board adds that the Veteran's 
post-service treatment reports also do not include a diagnosis of  
sensorineural hearing loss disability within the one year 
presumptive period outlined in 38 C.F.R.             § 3.309(a).  

Concerning in-service injury, the Veteran asserts that he 
experienced acoustic trauma from exposure to loud noise from 
weapons firing and artillery during service.  Pertinently, the RO 
has already conceded that the Veteran was exposed to in-service 
acoustic in its previous adjudication of an issue not currently 
before the Board.  See the RO's December 2005 rating decision, 
awarding service-connection for tinnitus.   As such, for the 
purposes of this decision, the Board will also assume that the 
Veteran experienced hazardous noise exposure during service.  
This is sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

With respect to crucial Hickson element (3), nexus or 
relationship, the most probative medical nexus opinion of record 
is that of the June 2009 VA examiner, who after reviewing the 
Veteran's claims folder and testing the Veteran's hearing, 
pertinently concluded that it was "less likely than not" that 
the Veteran's hearing loss disability was caused by his military 
service.  See June 2009 VA examiner's report, page 2.  The 
examiner based his conclusion on his observation that the 
Veteran's hearing underwent no significant shift in thresholds 
from induction to separation, and that the Veteran's discharge 
audiometrics were "normal bilaterally by VA standards."  Id.  
Significantly, the examiner's negative nexus opinion has support 
in the record, as it is consistent with conclusions made 
previously by a different VA examiner in December 2005.  See the 
December 2005 VA examiner's report, page 2 [noting that it was 
"not likely" that the Veteran's hearing loss was related to his 
military service].  

Indeed, no medical evidence of record contradicts the opinion of 
the June 2009 VA examiner.  The Board acknowledges the recent 
June 2010 letter sent by the Veteran's care provider, C.F.P., PA-
C, who noted that it is "certainly common knowledge that 
excessive noise exposure, especially from artillery, could cause 
a hearing loss to begin . . . .  However, since we do not have 
any audiograms to document the onset and severity, it is 
difficult to determine exactly how much hearing damage was done 
during [the Veteran's] military service."  See the June 18, 2010 
letter from C.F.P.  Although generally informative, C.F.P.'s 
opinion does not address the specific question currently before 
the Board-namely, whether there is a relationship between the 
Veteran's current hearing loss disability and his in-service 
noise exposure.  While suggesting that such a relationship might 
be possible, C.F.P. does not in fact indicate that any specific 
relationship exists in this Veteran's case.  At best, C.F.P.'s 
opinion is speculative in nature.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  Accordingly, 
C.F.P.'s opinion is accorded no weight of probative value.

The Board notes that in disagreeing with the RO's denial of his 
hearing loss disability claim, the Veteran's representative cited 
to the decision in Hensley v. Brown, 5 Vet. App. 155 (1993) to 
support the contention that the Veteran's current hearing loss 
disability was due to in-service noise exposure, and that the 
claim should not be denied merely because hearing loss at the 
time of the Veteran's separation from service was not found.  See 
the October 2009 Statement of Accredited Representative, page 2.  

The Veteran's representative correctly states that, under 
Hensley, hearing loss within normal limits at the time of 
separation does not preclude an award of service connection.  
Indeed, under Hensley, a claimant may establish direct service 
connection for a hearing disability initially manifest several 
years after separation from service on the basis of evidence 
showing that the current hearing loss disability is causally 
related to injury or disease suffered in service.  Crucially 
however, the Court in Hensley in no way held that service 
connection must be granted in the event of in-service noise 
exposure and a current hearing loss disability.  Rather, the 
Court has clearly indicated that, a medical opinion must be 
obtained in those circumstances.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In that regard, the VA obtained a medical nexus opinions from the 
June 2009 VA examiner, the findings of whom are consistent with 
the remainder of the evidence of record.  The Veteran in fact had 
no hearing complaints in service.  Moreover, the VA examiner 
based his professional opinion on the record as a whole [not just 
the Veteran's negative separation examination report], to include 
the Veteran's service treatment records and his own medical 
expertise.  The Veteran has had ample opportunity to secure 
competent medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

The Board also acknowledges the Veteran's recent assertions that 
the facility where he underwent his separation physical did not 
have the hearing measuring equipment to accurately measure 
hearing loss.  See the Veteran's July 2009 substantive appeal.  
The Veteran's assertion has no support in the record.  Although 
the June 2009 VA examiner did in fact note that whispered voice 
testing is "not considered a valid test of hearing ability," 
critically, the Veteran was not administered a whispered voice 
test upon separation from service in 1963.  Rather, the Veteran 
underwent audiometric testing, the results of which no reviewing 
physician of record has called into question.  As such, the Board 
finds the Veteran's statements regarding the inadequacy of his 
hearing test results upon separation to be without merit.

The Veteran and his spouse argue that the Veteran has experienced 
hearing loss disability continually since his separation from 
service in 1963.  See, e.g., the March 16, 2009 statement of K.K.  
However, unlike tinnitus, which is wholly subjective in nature, 
sensorineural hearing loss disability can in fact be identified 
and measured through objective medical testing.  In this regard, 
the Veteran's and his spouse's subjective assertions of 
continuity, though competent, are outweighed by the objective 
medical evidence of record that specifically contradicts their 
assertions of continuity, and demonstrates that the Veteran did 
not have sensorineural hearing loss disability upon his 
separation from service.  Indeed, their lay assertions are 
contradicted by the Veteran's contemporaneous service records, 
which pertinently include a "normal" evaluation of the 
Veteran's ears upon separation from service, and audiometric 
findings that support that evaluation.
Moreover, there is no indication of any hearing loss 
symptomatology elsewhere in the Veteran's service treatment 
records, or at any time for decades following service.  Indeed, 
it was not until 2005 [approximately forty-two years following 
the Veteran's separation from service] when the Veteran first 
reported hearing loss to the VA in association with his claim for 
benefits.  See the Veteran's September 2005 Application for 
Compensation or Pension.  VA treatment reports first note 
complaints of "slight decreased auditory acuity" just two years 
prior in October 2003.  See the Veteran's October 14, 2003 VA 
History and Physical.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the 
Board is permitted to determine whether lay evidence is credible 
"in and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case there is contemporaneous evidence of record that 
specifically contradicts the Veteran's assertion that he has had 
continuous problems with his hearing during and since his active 
duty service.  The Board places greater weight of probative value 
on the Veteran's normal audiological test administered upon 
separation from service decades ago than it does on the Veteran's 
recent statements to VA in connection with his claim for monetary 
benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  
Additionally, the Veteran's absence of hearing loss complaints 
[both in-service and for over four decades after his separation] 
also weighs against the Veteran's assertions of continuity.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].

Finally, as was discussed above, there is no objective evidence 
of record indicating that the Veteran's current sensorineural 
hearing loss disability is as likely as not related to his 
military service.  Rather the June 2009 VA examiner pertinently 
opined to the contrary.  Thus, supporting medical evidence of 
continuity is also lacking in this case.  

For the reasons identified above [i.e. the Veteran's 
contemporaneous treatment reports identifying normal hearing upon 
separation, the absence of complaint or treatment for any hearing 
problems for over forty-two years following service, the December 
2005 and June 2009 negative nexus opinions based on a review of 
the record and supported by clinical rationale, and the Veteran's 
potential bias], the Board finds that the Veteran's and his 
spouse's lay testimony lacks probative value when considered in 
relation to all of the evidence of record as a whole.  Continuity 
of symptomatology since service is therefore not demonstrated.

The Board has fully considered the Veteran's and his spouse's lay 
statements.  The question involved in this case, however, 
involves the etiology of a disability-namely, whether the 
Veteran's sensorineural hearing loss was caused or aggravated by 
the Veteran's active duty service.  This question requires 
opinions from persons with medical expertise, as the answer 
cannot be ascertained through lay observation.  Neither the 
Veteran nor his spouse has been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to this question.  Accordingly, the lay opinions 
attributing the Veteran's hearing loss to his active duty service 
do not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for 
hearing loss disability fails on this basis alone.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened.  

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


